Citation Nr: 0324522	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  03-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an effective date earlier than March 2, 
1998, for a 60 percent schedular evaluation for the veteran's 
service-connected back disability and for a total disability 
rating based on individual unemployability.
  
2.  Entitlement to a rating in excess of 60 percent for the 
veteran's service-connected back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from August 1949 to 
July 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of November 1999, December 
2001 and July 2002 by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified before the undersigned at a Travel Board 
hearing held at the RO in August 2003 in connection with the 
present appeal.  The case has been advanced on the Board's 
docket in response to a request by the veteran citing his age 
and health problems.  

By the aforementioned November 1999 rating decision, the RO 
assigned an initial schedular rating for residuals of 
compression fractures of the L-1 and L-2 following a February 
1997 decision of the Board that, in pertinent part, raised an 
existing rating for lumbosacral strain from 10 percent to 40 
percent, granted service connection for residuals of 
compression fractures of L-1 and L-2, and denied service 
connection for a back disorder claimed as degenerative disk 
disease.  The RO expanded the existing grant of service 
connection for lumbosacral strain to include the compression 
fractures but confirmed and continued the 40 percent rating 
that had been in effect since July 1991.  In response to a 
timely notice of disagreement with this determination in 
April 2000, the RO processed an appeal which included the 
additional issues of entitlement to a rating higher than 40 
percent for the service-connected back disorder before July 
1991 and whether new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
degenerative disk disease had been submitted.  

During the pendency of the veteran's appeal as to these 
issues, the RO in December 2001 in effect granted service 
connection for degenerative disk disease by recharacterizing 
the service-connected disability as degenerative arthritis of 
the dorsolumbar spine with multiple compression deformities 
and spinal stenosis; a 60 percent evaluation was assigned 
from March 4, 1999.  By the July 2002 rating decision, the RO 
assigned a total rating based on individual unemployability 
effective March 4, 1999.  The effective dates for the 60 
percent schedular rating and the individual unemployability 
ratings were subsequently revised as March 2, 1998.  The 
veteran has appealed the effective dates of both awards.  The 
veteran has not specifically withdrawn the appeal for a 
current increased rating for the back.  

During the course of his appeal the veteran has raised the 
additional issue of entitlement to service connection for a 
neurogenic bladder associated with the service-connected back 
disability.  This claim has not been adjudicated by the RO 
pending receipt of a response to a July 2002 request for 
evidence.  The matter is referred to the attention of the RO 
for appropriate action.  

At his August 2003 Travel Board hearing, the veteran offered 
extensive contentions to the effect that he has not received 
all of the compensation owed to him as a result of VA awards.  
However, these contentions do not raise an issue that the 
Board has jurisdiction to decide.  It is well established 
that the Board is obligated to resolve questions regarding 
its own jurisdiction.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. §§ 19.4, 20.101(a) (2002).  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Darrow v. Derwinski, 2 Vet. App. 
303 (1992).  In Darrow, the Court stated that the Secretary, 
and hence the Board, pursuant to 38 U.S.C. §§ 511(a) and 
512(a), decides "all questions of law and fact" necessary for 
a decision affecting entitlement to benefits."  The issue 
raised by the veteran does not involve resolution of a 
question law or fact necessary to establish entitlement to 
benefits but instead relates to the correctness of the amount 
of benefits for which entitlement has already been 
adjudicated.  This is an administrative or accounting problem 
over which the Board does not have control.  If the veteran 
feels that he has been shortchanged on benefits already 
authorized, he should pursue the matter through the RO.  


FINDINGS OF FACT

1.  The veteran did not appeal an initial 10 percent rating 
for lumbosacral strain assigned by a September 1953 rating 
decision; he did not perfect his appeal from a January 1990 
rating decision that continued the 10 percent rating.  

2.  The veteran filed a claim for an increased rating for 
lumbosacral strain on July 29, 1991.  

3.  By a February 1997 decision the Board assigned a 40 
percent rating for lumbosacral strain, granted service 
connection for compression fractures of L-1 and L-2, and 
denied service connection for degenerative disk disease.  

4.  In February 1997, the RO assigned an effective date of 
July 29, 1991, for the 40 percent rating for lumbosacral 
strain; the RO did not rate the compression fractures.  

5.  By a November 1999 rating decision, the RO incorporated 
the service-connected compression fracture residuals into the 
rating for lumbosacral strain and continued the 40 percent 
rating assigned from July 29, 1991.  

6.  The service-connected compression fracture residuals 
include vertebral deformity.  

7.  By a rating decision of December 2001, the RO assigned a 
60 percent rating for degenerative arthritis, dorsal lumbar 
spine with multiple compression fractures  and spinal 
stenosis, effective March 4, 1999 (later revised as March 2, 
1998).  

8.  By a rating decision of July 2002, the RO awarded a total 
rating based on individual unemployability effective from 
March 4, 1999 (later revised as March 2, 1998).  

9.  Additional evidence and written argument was received on 
June 18, 1997.  


CONCLUSIONS OF LAW

1.  An effective date of July 29, 1991, but no earlier, for 
the assignment of a 60 percent rating for a service-connected 
back disability is warranted.  38 U.S.C.A. § 5108, 5110, 
5107, 7104; 38 C.F.R. §§ 3.156(a), 3.400, 4.71a, Codes 5285 
(2002), and 5293 (as in effect before September 23, 2002).  

2.  The criteria for a rating of 70 percent for lumbosacral 
strain with compression fractures of L-1 and L-2 from July 
29, 1991, are met.   38 U.S.C.A. § 1155, 5107, 7104; 
38 C.F.R. §§ 4.7, 4.71a, Codes 5285 (2002), and 5293.  

3.  An effective date of May 15, 1993, for the assignment of 
a total rating based on individual unemployability is 
warranted.  38 U.S.C.A. § 1155, 5107, 7104; 38 C.F.R. 
§§ 3.155,  4.16(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

It appears that the VCAA applies to the present claims even 
though they were filed before enactment of the law, given 
that VA had not finally completed adjudication of the claims 
before the law was passed.  See Kuzma v. Principi, No. 03-
7032 (Fed. Cir., Aug. 25, 2003).  Regardless of whether the 
VCAA applies to all claims being decided herein, it is 
relevant that there has been compliance with this law to 
date.  Therefore, to the extent that the new law is more 
favorable to the claimant, and to the extent it has not 
prejudiced him, it would be harmless error for the Board to 
consider compliance with the VCAA if it did not, in fact, 
apply in this case.  Moreover, at the August 2003 hearing 
effectively waived further RO development.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statements of the case set forth the applicable 
law and regulations and explained why each claim was denied.  
The December 2001 and May 2002 supplemental statements of the 
case set forth the text of the VCAA regulations.  In 
addition, the record shows that the in July 2002 the RO sent 
the veteran a letter notified him of the change in the law of 
the expanded VA duties thereunder.  The letter told him that 
medical records were needed to support his claim and the 
forms required to authorize the release of private medical 
records to the VA were provided.  The essence of the approach 
set forth was to allocate the responsibility for procuring 
evidence between the veteran and VA, such that the VA would 
make official requests for all records for which the veteran 
provided identifying information and executed release 
authorizations.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All referenced VA 
outpatient treatment records have been requested, and all 
available records have been obtained.  To the extent that the 
Board can ascertain, there is no additional VA or private 
evidence that might be obtained to substantiate the veteran's 
claims.  The veteran has undergone numerous VA examinations 
over the years to determine the status of his service-
connected disabilities.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Factual background  

Service connection for lumbosacral strain was granted by a 
rating decision of September 1953.  A 10 percent rating was 
assigned on the basis of findings reported at a VA 
examination of August 1953.  X-rays taken at that examination 
showed rotary scoliosis to the right with no other abnormal 
findings.  The veteran did not appeal the rating assigned.  

X-rays taken at a VA examination in June 1958 showed no 
arthritic changes or bony pathology.  X-rays of the 
lumbosacral spine in May 1981 were normal.  

The veteran requested in November 1989 that compensation for 
his back disability be increased.  The claim was denied by a 
rating decision of January 1990.  The evidence considered 
included reports of X-rays taken in November 1989 which 
showed compression fracture of L-2, "noted previously."  
The veteran submitted a timely notice of disagreement with 
this determination and a statement of the case was issued in 
May 1990.  The veteran did not perfect his appeal by filing a 
substantive appeal following the issuance of the statement of 
the case.  

A request for an increased rating for the back was received 
on July 29, 1991.  

Evidence received in support of the claim included VA 
outpatient treatment records covering dated from July 1987 to 
January 1991.  A September 1987 X-ray showed a compression 
fracture of the superior plate of L-2.  The records show 
complaints of pain with less than five degrees of movement of 
the low back.  In December 1990, intermittent radiation of 
pain to the lower extremities was reported.  The diagnoses 
was chronic low back pain, not responding to treatment. The 
veteran was given a corset for back protection.  

Treatment records dated in November 1991 note that the 
veteran had a history of osteoporosis and a small compression 
fracture at L2.  On examination, the back was straight with 
no obvious spasm, and there was a limited range of motion in 
all directions due to pain.  Strength was 4/5.  The 
assessment was chronic low back pain secondary to 
degenerative joint disease.  He was placed on a TENS trial.  

The veteran underwent a VA examination in August 1992.  He 
gave a history of steadily increasing low back pain over the 
past ten years which occasionally radiated into the lower 
extremities.  On examination, gait was normal.  He did not 
perform forward flexion secondary to pain, and had only about 
15 degrees of flexion.  The veteran complained of paraspinal 
tenderness in the low back but there was no spasm.  An X-ray 
showed degenerative disc disease at multiple levels, worse at 
L4 to L5.  The assessment was chronic low back pain secondary 
to degenerative disc disease, as well as possibly some 
component of musculoligamentous strain.  The examiner added 
that the veteran's symptoms were clearly exaggerated in light 
of the positive pain elicited with axial loading of the neck, 
which should not have caused any symptoms at all.  

Additional VA treatment records reveal that in December 1992 
the veteran was seen for back pain that was described as a 
constant ache and worse with prolonged sitting, standing, or 
rainy weather.  There was tenderness in the midline mid-
lumbar region, and over both sacroiliac joints.  Gait was 
antalgic.  The impression was low back pain with severe 
osteopenia.  June 1993 VA treatment records show that the 
veteran was seen for low back pain radiating into the right 
buttock and right thigh. He was treated again for pain in 
August 1993 and October 1993.  

The veteran appeared at a Travel Board hearing before the 
undersigned in July 1996.  He testified that he had involved 
in a jeep accident in Korea, and had been treated with a body 
cast and medication for pain.  A second injury had resulted 
from a slip and fall during service.  The veteran testified 
that he had been injured a third time during Airborne 
training.  The veteran stated that he had experienced chronic 
low back pain since discharge from service.  This pain 
radiated into his buttocks.  He noted that he a motor vehicle 
accident in 1980 had resulted in a broken leg but not an 
injured back.  The pain in the back had become much worse 
over the past several years.  He described his pain as 
anywhere from a four or five on a ten scale on a good day to 
an eight or nine on a bad day.  

VA outpatient treatment records dated from February to June 
1996 show that the veteran has complained of increased back 
pain since receiving a compression fracture in January 1996 
lifting a bed.  X-rays in January 1996 were interpreted to 
show L-2 compression fracture, old.  

The veteran has submitted the report of a private examination 
conducted in September 1996 by Dr. R. P., who noted that the 
veteran has a history of three injuries during active service 
and that the veteran reported having made about 18 parachute 
jumps during service.  He denied prior or additional back 
injuries.  Currently, he complained of constant lower back 
pain with radiation into the left buttock.  He was able to 
walk about four blocks.  On examination, his gait was slow, 
and he had trouble toe walking.  Forward bending in the 
standing position was limited to 25 degrees, and back bending 
was negative five degrees.  Right and left bending were five 
to ten degrees maximum.  Review of multiple X-rays of the 
lumbar spine since March 1992 showed old compression 
fractures present in the first and second lumbar vertebrae 
which were associated with scalloping of the vertebrae, 
narrowing of the vertebral head, and osteophyte formation.  A 
January 1996 study showed increasing narrowing at the lower 
two disc spaces and increased facet arthropathy in the lower 
lumbar area.  The physician was of the opinion that in all 
probability the upper lumbar compression fractures were 
secondary to three discrete injuries sustained during 
service.  They were probably not spontaneous fractures, and 
were probably present all along.  The lower 
lumbar/lumbosacral osteoarthrosis was probably accelerated by 
the fact that he made multiple parachute jumps.  

The RO denied the veteran's July claim for increase in 
October 1991 and a hearing officer continued the denial in 
January 1994.  On appeal, the Board in February 1997 held, in 
pertinent part, that the veteran was entitled to a 40 percent 
schedular rating for lumbosacral strain and granted service 
connection for residuals of compression fracture of the first 
and second lumbar vertebrae.  The Board denied service 
connection for degenerative disk disease on the basis that 
the claim was not well-grounded under the law then in effect.  

In April 1997 the RO rendered a rating decision to implement 
the Board's decision.   The rating board assigned an 
effective date of July 29, 1991, for the 40 percent rating 
for lumbosacral strain and denied an effective date earlier 
than that date.  Degenerative disk disease of the lumbosacral 
spine and compression fracture of L-2 were listed as 
nonservice-connected conditions.  

In June 1997 the veteran filed a motion for reconsideration 
(dated June 11, 1997) of the Board's April 1997 decision.  
Evidence submitted in support of the motion, apparently 
received on June 18, 1997, included a June 1997 statement 
from Dr. R. P. expressing the medical opinion that the 
veteran's progressive back problems, including multiple 
compression fractures, lumbar spondylosis, and an accelerated 
degenerative disk condition, were the result of injuries 
sustained in service.  The Board subsequently denied the 
veteran's motion for reconsideration in September 1997.  

In October 1999, the United States Court of Appeals for 
Veterans Claims (Court) reviewed the veteran's appeal of the 
Board's February 1997 decision and affirmed the Board's 
denial of service connection for degenerative disk disease 
and of an earlier effective date for a clothing allowance.  

In a December 1997 letter to the RO, the veteran quoted a 
letter written to him by an attorney affiliated with the 
appeals office of the Disabled American Veterans which 
advised the veteran to appeal the April 1997 rating decision 
that had rated the compression fractures as nonservice-
connected.  The quoted portion of the attorney's letter 
stated that "[t]his condition entitles you to an additional 
20% rating, according to the Regional Office.  If the 
Regional Office corrects the error but grants you less than 
20%, that too should be appealed."  

Received from the veteran on March 2, 1998, was a request 
that the veteran's claim be reopened, including a claim for 
"2d, 3rd and 4th compressions."  Submitted in support of the 
claim was a June 1998 statement from Dr. R. P expressing the 
opinion that the veteran's degenerative disk disease was 
aggravated by his service-connected injuries.  

In a rating decision of November 1999, the RO found that the 
claim for service connection for degenerative disk disease 
had not been reopened by submission of new and material 
evidence.  The RO recharacterized the service-connected back 
disability as lumbosacral strain with compression fractures 
of L-1 and L-2.  The decision denied an increased rating 
above 40 percent for the disability since July 1991 and a 
rating higher than 40 percent before  July 1991.  

The veteran underwent a VA orthopedic examination in March 
2001.  The diagnosis was degenerative arthritis of the dorsal 
lumbar spine with multiple compression deformities and spinal 
stenosis.  The examiner concluded that this diagnosis was a 
progression of the "prior established diagnosis."  

In December 2001 the RO further recharacterized the service-
connected disability as "degenerative arthritis, dorsal 
lumbar spine with multiple compression fractures  and spinal 
stenosis," and assigned a 40 percent rating form March 4, 
1999.  

An application form for a total rating based on individual 
unemployability was received from the veteran in April 1999.  
The veteran reported that he had finished two years of 
college.  He stated that the last time he worked was in 1993 
in the travel business.  Before that he had had various jobs 
as an actor, in the hotel business and as an airline 
executive.  The most he had ever earned was $84,000 as an 
airline executive in 1978.  

By a rating decision of July 2002, the RO assigned a total 
rating based on individual unemployability, effective from 
March 1999.  

The veteran testified at his August 2003 Travel Board hearing 
that he had begun seeking increased benefits for his back in 
1983 when he applied for and established entitlement to 
Social Security Administration benefits based on disability.  
He expressed the belief that this claim should be used as the 
effective date of his VA claim because it was "collateral 
adjudication" and the disability was the same.  He described 
efforts to resume work in the travel business in 1993 under 
Social Security Administration rules that allow for a nine-
month trial work period but stated that he was physically 
unable to continue.  The veteran testified that his appeal of 
the Board's February 1997 decision had been dismissed by the 
Court of Appeals for Veterans Claims because his attorney had 
not met filing deadlines.  

Legal Criteria  

Unless specifically provided otherwise, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a)(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400(a) (2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge 
or release if application therefor is received within one 
year from such date of discharge or release.  If a claim is 
not received within one year after discharge or release, a 
subsequent compensation award shall be effective from the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2002).  

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, the claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2002).  The effective date of an 
award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
increase shall be effective from the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (2002).  

Decisions of the Board of Veterans' Appeals are final 
decisions.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (as in effect before August 29, 2002) (New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.); See also Hodge v. West, 155 
F 3d. 1356 (1998); Elkins v. West, 12 Vet. App. 209, 214-9 
(1999); Winters v. West, 12 Vet. App. 203, 206 (1999) (en 
banc) overruled on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).  

If a claim is found to be reopened and is allowed on a new 
factual basis other than receipt of additional service 
department records following a prior final disallowance, the 
effective date of a resulting award will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii) (2002).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2002).  A "finally adjudicated claim" is an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appeal.  
38 C.F.R. § 3.160(d) (2002); see also 38 C.F.R. §§ 20.1103, 
20.1104 (2002).  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A maximum rating of 40 percent is assigned for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forwarding bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295 (2002).  

A maximum rating of 60 percent is provided for intervertebral 
disc syndrome that results in pronounced disability, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.72, Code 5293 (as in effect before September 
23, 2002).  

A 100 percent rating is assignable for residuals of fracture 
of a vertebra "with cord involvement, bedridden, or 
requiring long leg braces."  Residuals of a fracture of a 
vertebra, without cord involvement but with abnormal mobility 
requiring neck brace (jury mast), warrant a 60 percent 
rating.  In other cases fracture residuals are rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  

A 100 percent evaluation is assigned under Diagnostic Code 
5286 for complete bony fixation (ankylosis) of the spine at 
an unfavorable angle with marked deformity and involvement of 
the major joints (Marie-Strumpell type) or without other 
joint involvement (Bechterew type).  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2002).  Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint." Dinsay v. Brown, 9 
Vet App 79 (1996) (quoting Stedman's Medical Dictionary 87 
(25th ed. 1990)).  

A total rating based on individual unemployability is 
assigned when the evidence shows that service-connected 
disabilities preclude a veteran from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience.  See 38 U.S.C.A. §§ 1155; 38 C.F.R. 
3.340, 3.341, and 4.16(a) (2002).  There must be impairment 
of such degree that it is impossible for the average person 
with such disabilities to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  The 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities. See §§ 3.341, 4.16, 4.19 (2002); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  For the purposes of 
38 C.F.R. 4.16(a), marginal employment shall not be 
considered substantially gainful employment.  "Marginal 
employment" generally shall be deemed to exist when the 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of 
Census, as the poverty threshold for one person.  

Before a question of individual unemployability can be 
addressed, the claimant must satisfy the schedular criteria.  
Those criteria are met when one disability is ratable at 60 
percent or more, or when two or more disabilities are ratable 
at 40 percent or more, with sufficient additional evidence to 
bring the combined rating to 70 percent or more.  
Disabilities resulting from a common etiology or a single 
accident will be considered as one disability for the purpose 
of meeting the 60 percent requirement.  38 C.F.R. § 4.16(a) 
(2002).


Earlier Effective Date for the assignment of a 60 percent 
rating 
for a service-connected back disability.  

The veteran has a multifaceted service-connected back 
disability that consists of an underlying lumbosacral strain 
with superimposed compression fracture residuals and 
degenerative disk disease.  The grant of service connection 
for lumbosacral strain that had been in effect since 1953 was 
enlarged in November 1999 to include compression fracture 
residuals and was further expanded in December 2001 to 
include degenerative disk disease.  

The 60 percent rating ultimately assigned from March 2, 1998, 
the date deemed to be the date of receipt of the veteran's 
claim to reopen his previously denied claim, reflected 
functional impairment that is due in part to the inclusion of 
degenerative disk disease, which was recognized by the rating 
decision of December 2001 as part of the service-connected 
disability.  The Board's denial of service connection for 
degenerative disk disease in February 1997 was final as to 
the evidence then of record; the veteran appealed the denial 
to the Court, which ultimately affirmed the Board.  New and 
material evidence was then required to reopen the claim.  
Where an award is based on an award of new and material 
evidence, the effective date will be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  

The December 1991 rating decision cited the June 1998 report 
of Dr. P. R. as new and material evidence and found that the 
statement contained medical opinion that established a 
medical nexus between degenerative disk disease and military 
service.  However, the Board finds that an earlier statement 
from Dr. D. P. dated in June 1997 also satisfied the nexus 
requirement.  The earlier statement was not date-stamped on 
receipt but is enclosed with other documents received by VA 
on June 18, 1997, and therefore must be presumed to have been 
received on that date.  The receipt of new and material nexus 
evidence on June 18, 1997, warrants the revision of the 
effective date to conform to that date.  

The veteran claims that the award should extend back as far 
as 1983 because he has been disabled since 1983 and has 
continuously pursued his claim for increase since then.  The 
extent to which an earlier effective date may be assigned is 
a function of both the severity of the disability and the 
adjudicative history of the claim.  

According to the record, service connection for lumbosacral 
strain was initially granted in 1953 and a 10 percent initial 
rating was assigned.  The veteran did not appeal.  He did not 
thereafter file a claim for increase until November 1989, at 
which time the 10 percent rating was confirmed and continued.  
The veteran initiated an appeal from the January 1990 rating 
decision that denied the November 1989 claim but did not 
perfect the appeal by submitting a timely substantive appeal 
and the denial became final.  

The veteran claims that the Board should take into account 
the fact that he filed a successful Social Security claim in 
1983 based on the same back disability and should accept that 
claim as a VA claim based on the concept of "collateral 
adjudication."  No such concept is defined in the applicable 
VA law.  The veteran may have in mind a VA regulation that 
permits acceptance of an application for death benefits filed 
with the Social Security Administration on a joint Department 
of Veterans Affairs--Social Security Administration form as a 
claim for VA death benefits.  See 38 C.F.R. § 3.153.  That 
regulation is of now use to the veteran in the present appeal 
since it applies only to death benefits and not to disability 
compensation.  

The veteran's next VA claim, received in July 1991, 
ultimately led to the Board decision that awarded a 40 
percent rating for lumbosacral strain and granted service 
connection for residuals of compression fractures of L-1 and 
L-2.  The April 1997 RO rating decision that purported to 
effectuate that decision made the increased rating effective 
from the date of the July 1991 claim but erroneously failed 
to rate the compression fracture residuals.  That omission 
was corrected by the rating decision of November 1999, which 
incorporated the compression fracture residuals into the 
lumbosacral strain rating but kept the percentage evaluation 
at 40 percent.  Since the present decision involves a direct 
appeal from that decision, the entire period since July 29, 
1991, must be considered.  Although the February 1997 Board 
decision granted an increased rating for lumbosacral strain 
alone, the disability that existed as of the November 1999 
rating decision includes the fracture residuals and is 
therefore a different disability.  

As a result of the granting of service connection for 
compression fracture residuals, the provisions of Diagnostic 
Code 5285 pertaining to vertebra fracture residuals are 
applicable to the rating assigned for the period from July 
29, 1991.  The Code 5285 criteria for either a 60 percent or 
a 100 percent schedular rating were clearly not satisfied 
during that period since the veteran did not have either 
spinal cord involvement or abnormal movement requiring a 
brace (jury mast).  However, the Board finds that an 
additional 10 percent can be assigned on the basis of 
vertebral deformity.  The evidence regarding the presence of 
vertebral body deformity is admittedly unclear and perhaps 
somewhat inconsistent, but the more recent records reported 
above do show some deformity, and Dr. P has expressed the 
opinion that the fracture residuals had to have been present 
all along.  There is no contrary medical evidence, and the 
Board finds that the evidence is at least in relative 
equipoise as to the existence of vertebral body deformity.  

After the grant of service connection for lumbar compression 
fractures, the veteran's entire service-connected disability 
should have been considered for an increased rating.  This 
was not accomplished until the grant was formally implemented 
by the 1999 rating decision which did not change the overall 
back evaluation.  The key element, however, is that the 
aggregate service-connected back disability was (and is) 
potentially eligible for an increase back to July 1991.   
There appears to be no compelling reason why the provisions 
of Code 5293 may not be analogously applied.   There is 
virtually no dispute that the medical records document the 
veteran's substantial and persistent difficulties with back 
pain during the period involved in this appeal.  In addition, 
other medical findings are not inconsistent with the criteria 
for the 60 percent scheduler rating.  On November 7, 1994, it 
appeared that on examination ankle reflexes were absent.  
"Severe DDD" was a description given to his condition by an 
examiner.  On March 5, 1996,  paraspinal spasm was 
documented; on September 24, 1996, knee and ankle jerks were 
absent.   In fact, during this multi-year period from about 
1991, the only medical report which somewhat minimized the 
veteran's symptomatology was the report of August 3, 1992.  
Although the medical evidence may not irresistibly force a 
conclusion that the 60 percent rating is to be assigned, the 
provisions 38 C.F.R. § 4.7 lead in that direction.   
Accordingly, a rating of 70 percent (which includes a 10 
percent increment for vertebral deformity) is in order 
effective July 29, 1991.

Entitlement to an effective date earlier than March 2, 1998, 
for a 
total disability rating based on individual unemployability.

A total rating based on individual unemployability due to 
service-connected disabilities is assigned when the evidence 
shows that a veteran is precluded from obtaining or 
maintaining gainful employment consistent with his education 
and occupational experience by reason of service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a) (2002).  
However, before the question of employability can be 
considered, the claimant must meet the preliminary 
requirement of establishing that his service-connected 
disabilities satisfy the criteria established by regulation.  
Under § 4.16(a) those criteria are met when one disability is 
ratable at 60 percent or more, or when two or more 
disabilities are ratable at 40 percent or more, with 
sufficient additional disability to raise the combined rating 
to 70 percent or more.  

As a result of the favorable disposition previously discussed 
and decided in this decision, the veteran met the schedular 
requirements of 38 C.F.R. § 4.16(a) for an individual 
unemployability rating since 1991.  It is true that a formal 
application for a total rating based on individual 
unemployability was not received until years later.  On the 
other hand, it is unquestionably true that that the veteran 
expressly raised this matter at least as far back as 1992.  
At the hearing on May 12, 1992, the veteran essentially 
presented an assertion that his back condition precluded his 
ability to work.  (Transcript, p.5)  (See also the VA Form 9 
dated March 9, 1992.)   This question of eligibility for 
unemployability benefits remained undeveloped and, 
accordingly, is a pending matter.  Individual unemployability 
has of course subsequently been granted.   The factual 
support for that determination basically rests on a record 
which is indistinguishable from the veteran's general level 
of disability during the 1991-1993 period.   To designate a 
particular point in time when the veteran became unemployable 
is subject to dispute.  The veteran, however, declared on VA 
Form 21-8940 in February 2002 that he last worked full time 
in May 1993 and specifically ended that employment on May 15, 
1993. 



	(CONTINUED ON NEXT PAGE)





 
ORDER


A 70 percent evaluation for degenerative arthritis of the 
dorsolumbar spine with multiple compression deformities and 
spinal stenosis is granted, subject to the criteria governing 
the payment of monetary awards. 

An effective date of July 29, 1991, for the assignment of a 
70 percent rating for degenerative arthritis of the 
dorsolumbar spine with multiple compression deformities and 
spinal stenosis is granted, subject to the criteria governing 
the payment of monetary awards.  

An effective date of May 15, 1993, for the assignment of a 
total rating based on individual unemployability is granted, 
subject to the criteria governing the payment of monetary 
awards.  




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



